FILED
                             NOT FOR PUBLICATION                            APR 26 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MARIA LEONOR PAREDES-ORTEGA,                     No. 09-72923

               Petitioner,                       Agency No. A074-298-293

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted April 5, 2011 **

Before:        B. FLETCHER, CLIFTON, and BEA, Circuit Judges.

       Maria Leonor Paredes-Ortega, a native and citizen of El Salvador, petitions

for review of the Board of Immigration Appeals’ order dismissing her appeal from

an immigration judge’s decision denying her motion to reopen deportation

proceedings conducted in absentia. We have jurisdiction under 8 U.S.C. § 1252.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review for abuse of discretion the denial of a motion to reopen, Iturribarria v.

INS, 321 F.3d 889, 894 (9th Cir. 2003), and we deny the petition for review.

      The agency did not abuse its discretion in denying Paredes-Ortega’s motion

to reopen. Contrary to Paredes-Ortega’s contention, she received proper notice of

her deportation hearing. See 8 U.S.C. § 1252b(a)(2) (repealed 1996); see also

Garcia v. INS, 222 F.3d 1208, 1209 (9th Cir. 2000) (per curiam) (notice to counsel

sufficient). The motion was therefore untimely because Paredes-Ortega filed it

more than 12 years after the May 16, 1996, deportation order, see 8 U.S.C.

§ 1252b(c)(3) (repealed 1996), and Paredes-Ortega failed to demonstrate that she

acted with the due diligence required for equitable tolling, see Iturribarria, 321

F.3d at 897 (equitable tolling available “when a petitioner is prevented from filing

because of deception, fraud, or error, as long as the petitioner acts with due

diligence”).

      PETITION FOR REVIEW DENIED.




                                           2                                     09-72923